              EXHIBIT 1

                        Part 2




Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 1 of 57
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                                Page 1 of 56




    Home            Moments                                                                                       Have an account? Log in
                                                                         pretzel crisps since:2018-09-01 until:2018-09-30



 pretzel crisps since:2018-09-01 until:2018-09-30
 Top      Latest      People     Photos     Videos   News       Broadcasts                                                                         


                                                      Skye Underwood @SkyeUnderwood · Sep 29                                          
   Search filters · Show
                                                      My snacks consisted of boar’s head cajun roast beef, swiss cheese, pickled okra
                                                      and buffalo wing flavored pretzel crisps

   New to Twitter?                                                                  3

   Sign up now to get your own                        Show this thread
   personalized timeline!
                                                      Book-Bosomed Lass @BosomedBookLass · Sep 29                                              
                    Sign up                           Replying to @moietymouse
                                                      I keep a bag of dried fruit, epic bars, and RX bars. I also keep a stash of protein
                                                      powder in case I get really desperate. In the event I'm craving something salty
                                                      and crunchy, I keep pretzel crisps around so I don't hit the vending machine for
   Worldwide trends                                   chips.
   ‫ﺳﺑب_ﺳﮫرك_ﻟﻼن‬#
   6,447 Tweets                                                                     1

   #BrasilViraHaddad                                  etan @EtanHeytan · Sep 29
   184K Tweets
                                                                                                                                         
                                                      Just as Orson Welles intended, they’re giving out free pretzel crisps at the first
   #TCMS5                                             public screening of THE OTHER SIDE OF THE WIND
   12.3K Tweets

   ‫وش_ﺗﻔﻛر_ﻓﻳﻪ_اﻻن‬#
   45.7K Tweets

   #MAGABomber
   415K Tweets

   Cesar Sayoc
   409K Tweets

   Katherine Langford
   2,200 Tweets

   Hugh Hewitt
   7,949 Tweets

   Espanyol
   20.5K Tweets

   borja iglesias
   1,754 Tweets


   © 2018 Twitter About Help Center Terms
   Privacy policy Cookies Ads info




                                                           2                        22


                                                      Elvis Presley Fans @ElvisFansWorld · Sep 29                                              
                                                      Replying to @dh_1973 @ViolaM123 and 15 others
                                                      Thank you

                                                           1                        2




          Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 2 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                         Page 2 of 56




    Home         Moments                      Pretzel Crisps®                     · Sep 29
                                                                  pretzel crisps since:2018-09-01            Have an account? Log in
                                                                                                  until:2018-09-30                      

                                                We appreciate the love and support!
 pretzel crisps since:2018-09-01 until:2018-09-30
                                                            
 Top    Latest     People    Photos   Videos   News
                                                Madalena Broadcasts
                                                           McNeil                             · Sep 29                                     
                                                but why is there not an express lane at costco?? some of us only came here to
                                                buy six bags of chocolate-covered pretzel crisps and need to make a quick
                                                escape okay

                                                    3           1              25


                                                Keith Dawson                           · Sep 29                                   
                                                .@jack @Twitter it is an absolute outrage that the beautiful @PretzelCrisps
                                                account is STILL not verified while sham snacks like @buglesofficial flaunt their
                                                check mark w/ reckless abandon.


                                                                      Pretzel Crisps® @PretzelCrisps
                                                                      Weekend plans summed up. #RethinkYourPretzel




                                                    1       
                                                Pretzel Crisps®             · Sep 29                                                    
                                                Weekend plans summed up. #RethinkYourPretzel




                                                                               1


                                                Mary Jo Bell                  · Sep 29                                          
                                                Trying to be creative for lunch. Toasted bagel topped with finlandia cheese and
                                                everything pretzel crisps. finlandia.cheese @pretzelcrisps #freshbagels #yum
                                                #delicious #tasty #quick #easy… instagram.com/p/BoUKBaZlpTj/…

                                                                               1


                                                Manda.                      · Sep 28                                                    
                                                Garlic Parmesan Pretzel Crisps are my new addiction.

                                                                1


                                                Jennie Ahlgren                    · Sep 28                                              
                                                Everything Pretzel Crisps with olive tapenade hummus is a food mood

                                                    1                          2


                                                dh_1973               · Sep 28                                                          




        Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 3 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                       Page 3 of 56



                                                #FF
    Home         Moments                                                                                Have an account? Log in
                                                               pretzel crisps since:2018-09-01 until:2018-09-30
                                                @ViolaM123 @JennavonOy


 pretzel crisps since:2018-09-01  until:2018-09-30
                               @ImEddieMoney
                               @lotecommunity
                                                @DuaneEddy
 Top    Latest     People    Photos   Videos    @EPresleyQuotes
                                               News      Broadcasts                                                                      
                                                @ElvisPresley
                                                @Elvis_News
                                                @elvisfanvivian
                                                @ElvisFansWorld
                                                @PretzelCrisps
                                                @AMHorsford
                                                @PrimeVideo
                                                @ofctimallen
                                                @LastManStanding

                                                    1                          3


                                                Pretzel Crisps®                · Sep 28                                              
                                                A couple steps stand between you and #snacktime
                                                instagram.com/p/BoRgTrmjGNO/…

                                                                1


                                                Pretzel Crisps®                · Sep 28                                     
                                                Welcome to fall, apple-themed treats are what's on the menu! #PretzelCrisps
                                                ow.ly/i9xV30lRdNd




                                                                3              5


                                                Hatsune Mike                    · Sep 28                                             
                                                Pretzel crisps the og, miss me with that rold gold knockoff shit

                                                                               1


                                                Dana                  · Sep 27                                                       
                                                Replying to @sosatooturnt_
                                                pretzel crisps babe. pretzel crisps.

                                                             
                                                Dana                  · Sep 27                                                       
                                                these pretzel crisps are the best thing thats happened to me all day.

                                                                               1


                                                Pretzel Crisps®                      · Sep 27                                        
                                                Replying to @ksgarner
                                                Yum, love the hummus combo!




        Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 4 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                         Page 4 of 56




    Home         Moments                      The Impulsive Buy                                            Have an account? Log in
                                                                  pretzel crisps since:2018-09-01 until:2018-09-30
                                                                                         · Sep 27                                       

 pretzel crisps since:2018-09-01   until:2018-09-30
                               Pretzel Crisps theimpulsivebuy.com/wordpress/2018…



 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                         




                                                                             3


                                                Pretzel Crisps®                  · Sep 27                                    
                                                Sometimes, simple is best. Like peanut butter and #PretzelCrisps! #snacktime
                                                #RethinkYourPretzel




                                                                2            3


                                                Gina Cangin                  · Sep 26                                                   
                                                Replying to @PretzelCrisps
                                                Omgggg I would love to try!! I love @PretzelCrisps they taste great with
                                                Hummus

                                                                             1


                                                Kimberly Garner                · Sep 26                                       
                                                I would like to give a shout out to @PretzelCrisps for becoming my latest fav
                                                snack food. Especially w roasted red pepper hummus. My fav flavors are Garlic &
                                                Parmesan and Bacon Habenero so far...



        Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 5 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                          Page 5 of 56



                                                     1      
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-09-01 until:2018-09-30

                                                                                                                                         
                                                I get to Jens and within a three minute interval, I’m handed a beer, pretzel crisps,
 pretzel crisps since:2018-09-01 until:2018-09-30
                                                and hummus

                                                     1                        2
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         
                                                Kristin Suzanne                 · Sep 26                                                 
                                                Replying to @undaunteddd
                                                He had me angry eating chocolate dipped pretzel crisps.

                                                                              2


                                                Shu-Shu Fontana                    · Sep 26                                    
                                                Babybel should be ate with pretzel crisps, not crackers. Thanks for coming to my
                                                Ted Talk.

                                                            
                                                Otis                   · Sep 26                                                     
                                                This girl with a handful of pretzel crisps is living her best life and eating em one
                                                by one. I see you boo.




                                                            
                                                Kristin Suzanne               · Sep 26                                                   
                                                I have no alcohol to cope with this presser so I have resorted to angry eating
                                                chocolate dipped pretzel crisps.

                                                                              3


                                                ♡（╹◡╹）♡                   · Sep 26                                                       
                                                garlic hummus and pretzel crisps is a lifeline

                                                                              1


                                                mike t                · Sep 26                                                
                                                I am addicted to Garlic Parmesan pretzel crisps again .... had a good two months

                                                                              2


                                                Habbi Gamer                     · Sep 26                                                 
                                                buffalo wing pretzel crisps are a gift from God Himself. don’t @ me

                                                            
                                                Pretzel Crisps®                     · Sep 26                                             


        Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 6 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                           Page 6 of 56



                                                Dessert is served. #PretzelCrisps instagram.com/p/BoMbCKzjRoB/…
    Home         Moments                                                                                     Have an account? Log in
                                                                    pretzel crisps since:2018-09-01 until:2018-09-30



 pretzel crisps since:2018-09-01  until:2018-09-30
                               Kendall Vedder · Sep 26                                                                                    
                                                One of the best feelings is getting to eat your pretzel crisps when nobody is
                                                around. If you know, you know
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                          
                                                                               4


                                                Susan Taylor                  · Sep 26                                                    
                                                Replying to @PretzelCrisps
                                                Sounds yummy. Will be looking for them #PretzelCrisps

                                                                               1


                                                Pretzel Crisps®                  · Sep 26                                                 
                                                Have you found our newest flavor yet?! Keep an eye out for this sweet new
                                                addition to the #PretzelCrisps fam!




                                                    2            2             5


                                                Momzcuizine                  · Sep 26                                                     
                                                @PretzelCrisps Thanks for the follow, following you right back!

                                                             
                                                                   · Sep 25                                                               
                                                Pretzel crisps are so good

                                                             
                                                Teresa Schmitt                      · Sep 25                                   
                                                I unknowingly purchased three different types of pretzels when food shopping
                                                yesterday...oops. I love pretzels. #pretzelcrisps #buttersnaps #pretzelfishies

                                                                               1


                                                creek            · Sep 25                                                                 
                                                I’m pigging out on peanuts and pretzel crisps.

                                                    1                          3


                                                   Shellyy                       · Sep 25                                                 
                                                Replying to @jmichaelgraber
                                                I usually eat it with pretzel crisps. But that's probably not diet friendly

                                                    1        
                                                em◡̈                   · Sep 25                                               
                                                my sisters students facetimed me while I was in walmart and they asked what I
                                                was buying




        Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 7 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                            Page 7 of 56



                                                -cold medicine and pretzel crisps-
    Home         Moments                                             life of a college student 
                                                                                                                Have an account? Log in
                                                                    pretzel crisps since:2018-09-01 until:2018-09-30
                                                a true look inside the

                                                                                1
 pretzel crisps since:2018-09-01 until:2018-09-30
                                                Pretzel Crisps®                  · Sep 25                                                 
                                                We're all about that grab 'n go snack life #PretzelCrisps ow.ly/Cu5g30lRdEO
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                          




                                                                  1             5


                                                Heather Warburton                    · Sep 25                               
                                                #schoollunches today: Ham & cheese sammie on a dinner roll, pretzel crisps,
                                                cantaloupe & grapes, cauliflower, broccoli, snap peas, and red pepper.
                                                #heathershomemadekitchen… instagram.com/p/BoJxQNyHENz/…

                                                             
                                                Pretzel Crisps®                       · Sep 25                                            
                                                Replying to @andrea98741308
                                                Thank you very much for bringing this to our attention! We have shared this with
                                                the team but please be sure to let our team know here:
                                                slletsconnect.com/pretzel-crisps/ so we can make this right!

                                                             
                                                andrea                       · Sep 25                                        
                                                Really? @PretzelCrisps bought a few of your 10 pack 1oz snack size- I received
                                                8 packs instead of ten, 2 of which are sealed together @ $5.99! So annoying!




        Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 8 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                          Page 8 of 56




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-09-01 until:2018-09-30



 pretzel crisps since:2018-09-01 until:2018-09-30
 Top    Latest     People    Photos   Videos   News        Broadcasts                                                                        




                                                     1       
                                                Heather Ashton                         · Sep 24                                          
                                                Why are buffalo pretzel crisps a thing. Like, I can’t stop eating them.

                                                             
                                                Connor Frew                  · Sep 24                                       
                                                a commercial about sabra hummus and how its a Healthy Snack That Makes You
                                                Feel Good instead of Something I Eat An Entire Container Of Along With A Pound
                                                Of Pretzel Crisps And Need A Stomach Pump

                                                     1                         6


                                                SHELBY                       · Sep 24                                                    
                                                With some pretzel crisps fuck yesssss


                                                  Joy Throckmorton @Jdawwwg27
                                                  I’ve said it before and I’ll say it again, I fucking love hummus so much and if
                                                  you don’t fuck u


                                                                1              4


                                                Kathy               · Sep 24                                                    
                                                Brushed my teeth 30 minutes ago. So naturally I’ve just eaten Welch’s Fruit Snacks
                                                and Pretzel Crisps.

                                                     1                         1


                                                Colleen Buckley                 · Sep 24                                                 
                                                The most important undergraduate research I have conducted at Bucknell is
                                                determining the least crunchy way to eat pretzel crisps while a professor is
                                                lecturing

                                                                               17


                                                kel lane              · Sep 24                                                           



        Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 9 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                          Page 9 of 56



                                                When your friend picks you up dark chocolate pretzel crisps from Sams
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-09-01 until:2018-09-30


                                                                              2
 pretzel crisps since:2018-09-01 until:2018-09-30
                                                bb ghost, OG (Original Ghost)                       · Sep 24                      
                                                i’m also a modern twist on an old favorite, all the flavor and crunch you love, and
 Top    Latest     People    Photos   Videos   News       Broadcasts
                                                a wholesome   snack. no wonder i love pretzel crisps                                         




                                                       2                      7


                                                msnascar                     · Sep 24                                                    
                                                Replying to @benrhodes @PretzelCrisps
                                                Yes !

                                                                              1


                                                Frankenrob                        · Sep 24                                               
                                                Wtf @jare_uh_meh finished all of my hummus and pretzel crisps last night :(

                                                       1                      1


                                                Pretzel Crisps®                     · Sep 24                                             
                                                Replying to @seanrawles
                                                Awesome! They are the perfect snack for the whole fam!

                                                             
                                                Jodi Danen, RDN                      · Sep 24                                            
                                                Living in Green Bay, Wisconsin, it's nealry impossible not to be a football fan.

                                                It’s in our blood, people here like to say we bleed green and gold. If you follow
                                                football... bit.ly/2F1PKQG #timetocrunch @pretzelcrisps @latejulyorganic
                                                #gamedayappetizer #tacodiprecipe




       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 10 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                        Page 10 of 56




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-09-01 until:2018-09-30



 pretzel crisps since:2018-09-01 until:2018-09-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                                              1


                                                Scary Bilbo Baggins                · Sep 24                                              
                                                @PretzelCrisps these are a staple at our house. The kids love them.

                                                     1       
                                                Pretzel Crisps®                 · Sep 24                                 
                                                Find us where the snacks are! #pretzelcrisps instagram.com/p/BoHK_AVDh0u/…

                                                                              2


                                                Devin Marie                         · Sep 24                                             
                                                Replying to @n3ssa_bbbby
                                                Mine is pretzel crisps and hummus.

                                                                              1


                                                Pretzel Crisps®              · Sep 24                                                    
                                                Monday snack vibes: Cinnamon Sugar Pretzel Crisps®, strawberries, cream.
                                                ow.ly/FUDR30lzM22




                                                                              2


                                                Pretzel Crisps®                     · Sep 24                                             
                                                Replying to @biv1014 @benrhodes
                                                If you are having a hard time finding a specific flavor, be sure to speak with a deli
                                                manager about getting more on the shelves!!

                                                                              1


                                                Pretzel Crisps®                     · Sep 24                                             
                                                Replying to @nascarjaniy @benrhodes
                                                The options are endless!

                                                             


       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 11 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                      Page 11 of 56



                                                                                        · Sep 24                                    
    Home          Moments                                                                  30oz 
                                                                                                            Have an account? Log in
                                                                pretzel crisps since:2018-09-01 until:2018-09-30
                                                 SNACK FACTORY PRETZEL      CRISPS                Bag


 pretzel crisps since:2018-09-01   until:2018-09-30
                               The classic pretzel got a supermodel makeover – lighter, thinner, but still full of
                               flavor and crunch. Delicious in any way, they're the life of…
                                                 instagram.com/p/BoGnBSIn8ae/…
 Top     Latest     People    Photos   Videos   News       Broadcasts                                                                     
                                                               
                                                 Jonesy                   · Sep 23                                                  
                                                 Replying to @megan_solley
                                                 Have you ever had the pretzel crisps kind?

                                                      1        
                                                 Madalena McNeil                                  · Sep 23                         
                                                 re: the avenatti stuff. I am going to take this very good advice and go break into
                                                 that bag of costco dark chocolate mint crunch pretzel crisps instead


                                                   Joseph Silverzweig @JSilverzweig
                                                   Replying to @JSilverzweig @madalenamcneil
                                                   I just read an email with specific allegations. I’d stay away from them, the
                                                   details are horrifying and won’t serve your well-being.


                                                                                   8


                                                 Jane Portier                  · Sep 23                                             
                                                 Replying to @benrhodes @PretzelCrisps
                                                 Mm what could I dip those in ?

                                                      1                            1


                                                 C Biv              · Sep 23                                                        
                                                 Replying to @PretzelCrisps @benrhodes
                                                 @PretzelCrisps. I need! I also can't find the garlic parmesan anywhere

                                                      1                            1


                                                 Ben Rhodes 
                                                                                · Sep 23                                           
                                                 Replying to @PretzelCrisps
                                                 The wait is over @benrhodes + #PretzelCrisps = #WinningDuo

                                                      2            1               17


                                                 caroline                     · Sep 23                                             
                                                 moving out of parent's house expectations: I'm going to cook for myself every
                                                 night and eat super healthy
                                                 reality: *eats chicken salad and pretzel crisps for two meals a day for two days in
                                                 a row*

                                                      2                            9


                                                 Madalena McNeil                                · Sep 23                             
                                                 me and all the other women of costco, gathered around the dark chocolate mint
                                                 pretzel crisps, screeching “it’s dark chocolate so it’s healthy!!” at each other until
                                                 we burst into flames

                                                      1            2               10


                                                 BK Specialty Foods                   · Sep 23                                      
                                                 Two new flavors from Pretzel Crisps: Sourdough and Cinnamon Sugar!
                                                 #pretzelcrisps #snackfactory #sourdough #cinnamonsugar




        Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 12 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                       Page 12 of 56




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-09-01 until:2018-09-30



 pretzel crisps since:2018-09-01 until:2018-09-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        




                                                            
                                                Pretzel Crisps®                  · Sep 23                                               
                                                Name a better duo, we’ll wait. #CinnamonSugar #PretzelCrisps




                                                     1         1             7


                                                The Demon Under Your Bed                              · Sep 22                          
                                                Replying to @PretzelCrisps




       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 13 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                        Page 13 of 56




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-09-01 until:2018-09-30



 pretzel crisps since:2018-09-01 until:2018-09-30
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                          




                                                             
                                                David Williams                         · Sep 22                                          
                                                Replying to @PretzelCrisps
                                                Yum!! Can't wait to try these!

                                                                               1


                                                hilary robbins                        · Sep 22                                           
                                                Replying to @PretzelCrisps
                                                footballs and dogs, oh my!!

                                                             
                                                hilary robbins                        · Sep 22                                           
                                                Replying to @PretzelCrisps
                                                those are so clever.. myum myum

                                                                               1


                                                Julie                  · Sep 22                                                 
                                                I wish I lived somewhere were I could order groceries off of Amazon and had
                                                them delivered to because I am over eating a fruit and grain bar/ pretzel crisps
                                                since I have no more ramen noodles to eat

                                                             
                                                Lil Miss Blogalot                        · Sep 22                                        
                                                S'mores Nachos - Pretzel Crisps®

                                                                       S'mores Nachos - Pretzel Crisps®
                                                                       A fun dessert to make, these s’more nachos are super
                                                                       easy and a huge crowd pleaser. Make for an adult get
                                                                       together, involve the kids in “decorating” the nachos, or...
                                                                       pretzelcrisps.com



                                                             
                                                                      · Sep 22                                                           
                                                Replying to @PretzelCrisps
                                                Since I was the first RT, send pretzels please

                                                                               2


                                                Pretzel Crisps®                      · Sep 22                                            



       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 14 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                         Page 14 of 56



                                                RT if you're excited to try our newest flavor, CINNAMON SUGAR!
    Home         Moments                                                                                     Have an account? Log in
                                                                    pretzel crisps since:2018-09-01 until:2018-09-30



 pretzel crisps since:2018-09-01 until:2018-09-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                          




                                                     4           17            27


                                                Krystal Gardenia                  · Sep 21                                                
                                                Pretzel crisps are addicting

                                                             
                                                Shari Caudill                          · Sep 21                                           
                                                Replying to @PretzelCrisps
                                                Look good. Anyone try them?

                                                             
                                                Olivia             · Sep 21                                                               
                                                Is “really liked pretzel crisps” a personality trait? Asking for a friend.

                                                                 1             1


                                                hummus queen                            · Sep 21                                          
                                                Replying to @rodneylief @Sabra and 2 others
                                                I support this message.

                                                                               2


                                                Pretzel Crisps®                · Sep 21                                                   
                                                All about that cinnamon and sugar combo #Rethinkyourpretzel
                                                instagram.com/p/Bn_dPFXD96T/…

                                                                 1             1


                                                Cherry           · Sep 21                                                                 
                                                Gonna cronch some pretzel crisps and take a bath + bath bomb

                                                                               1


                                                Recipe Farm                 · Sep 21                                                      
                                                Dark Chocolate and Peppermint Pretzel Crisps Brownie Trifle
                                                recipefarm.net/recipe/dark-ch…




       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 15 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                       Page 15 of 56




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-09-01 until:2018-09-30



 pretzel crisps since:2018-09-01 until:2018-09-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        




                                                               1


                                                mo.exe has stopped working                   · Sep 21                           
                                                i ate way too many sriracha lime pretzel crisps last night and now i can’t move

                                                                             3


                                                Morgan Addington-Hodge                   · Sep 21                                       
                                                The mid-morning snack of champions. #darkchocolate #chocolatepretzels
                                                #pretzelcrisps instagram.com/p/Bn_fq13gIthG…

                                                            
                                                SNAKKI                     · Sep 21                                                     
                                                Replying to @rodneylief @Sabra and 2 others
                                                i just retweeted ur tweet that u retweeted from my tweet #tweetception

                                                     1                       1


                                                Pretzel Crisps®                · Sep 21                                                 
                                                New #PretzelCrisps flavor, new dessert ideas.




                                                               2             5


                                                Emily             · Sep 20                                                  
                                                @ChesterCheetah the flaming hot pretzel crisps have me addicted. Please don’t
                                                discontinue them!

                                                            
                                                r̨ ͅ o͔͍d̞͙ n̼̗̲ ͝ e̴̬y̢͍̥ lιeғ · Sep 20                                                
                                                           ͖̗          ̜͈̮
                                                Replying to @ssteffieeee @Sabra and 2 others
                                                yes please



       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 16 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                             Page 16 of 56



                                                                                     1
    Home         Moments                                                                                         Have an account? Log in
                                                                        pretzel crisps since:2018-09-01 until:2018-09-30

                                                                                                                                              
 pretzel crisps since:2018-09-01 until:2018-09-30
                                               Replying to @rodneylief @Sabra and 2 others
                                               Perhaps next weekend? I’ll sext ya

 Top    Latest     People    Photos   Videos     1
                                               News           
                                                           Broadcasts                    1
                                                                                                                                                  
                                               r̨ ͅ o͔͍ d̞͙ n̼̗̲ ͝ e̴̬y̢͍ lιeғ              · Sep 20                                          
                                                           ͖̗          ̜̥͈̮
                                               Replying                     to @ssteffieeee @Sabra and 2 others
                                               i mean you would fit in so well here JUST SAYING. but also visit asap roomies will
                                               love u

                                                    1                                  1


                                               SEW                       · Sep 20                                                             
                                               Replying to @rodneylief @Sabra and 2 others
                                               I think I wanna be a roommate too

                                                    1                                  1


                                               r̨ ͅ o͔͍ d̞͙ n̼̗̲ ͝ e̴̬y̢͍ lιeғ              · Sep 20                                      
                                                           ͖̗          ̥̜
                                               if you’re                  ͈̮ not encouraging your roomies to consume your @Sabra hummus &
                                               @PretzelCrisps b2b @StacysPitaChips you’re NOT doing the roommate game
                                               right


                                                                           SNAKKI @akkimusicworld
                                                                           “if u don’t eat my hummus I’m stealing ur cats!”
                                                                           @rodneylief




                                                    3                2                 9


                                               Macabre Mika                · Sep 20                                                           
                                               1991: These pretzels are making me thirsty.

                                               2018: These pretzel crisps are making me thirsty.

                                                                                       2


                                               Breannaaa                       · Sep 20                                                       
                                               Just had en entire bag of pretzel crisps to myself
                                               #comethefuckonbree

                                                                
                                               Kawaii_Nai                         · Sep 20                                                    
                                               Replying to @PretzelCrisps
                                               Cinnamon Sugar




       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 17 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                        Page 17 of 56




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-09-01 until:2018-09-30



 pretzel crisps since:2018-09-01 until:2018-09-30
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                          




                                                                              1


                                                Pretzel Crisps®                · Sep 20                                      
                                                Lunchtime? More like crunch time. #PretzelCrisps are here to take your lunch
                                                from boring to anything but.




                                                                1             4


                                                Pretzel Crisps®                     · Sep 20                                             
                                                Replying to @JodieFitz
                                                Thanks for the love, Jodie!

                                                                              1


                                                Pretzel Crisps®                     · Sep 20                                             
                                                Replying to @Letstwistthis @Costco
                                                We are working on getting them to more and more locations but for now, check
                                                your local Walmart!

                                                            
                                                Carolyn Warner Brady                    · Sep 19                                         
                                                Replying to @PretzelCrisps



       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 18 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                         Page 18 of 56



                                                no
    Home         Moments                                                                                     Have an account? Log in
                                                                    pretzel crisps since:2018-09-01 until:2018-09-30



 pretzel crisps since:2018-09-01
                               Janeuntil:2018-09-30
                                    Portier   · Sep 19                                                                                    
                                                Replying to @benrhodes @PretzelCrisps @ThorSportRacing
                                                Pimento cheese or any hummus
 Top    Latest     People    Photos   Videos   News     Broadcasts                                                                            
                                                                               1


                                                Jodie Fitz              · Sep 19                                               
                                                @PretzelCrisps Thanks for the follow. You are a regular in our pantry & a family
                                                favorite = true story! You can see how they make excellent wings in certain
                                                recipes too - here's the link:

                                                                       Chocolate Covered Stuffed Strawberries make Yum…
                                                                       Calling all Kids (and parents who want to be memory
                                                                       makers)! It’s time for a little chocolate covered stuffed
                                                                       strawberries turned love bugs for Valentine’s Day. How
                                                                       jodiefitz.com



                                                     1                         1


                                                Ash                  · Sep 19                                                             
                                                Replying to @PretzelCrisps
                                                Will these be at @costco ?

                                                     1         
                                                Josh Briggs                  · Sep 19                                                     
                                                Replying to @benrhodes @nascarjaniy and 2 others
                                                @Sabra Hummus Red Pepper

                                                                               3


                                                Ben Rhodes 
                                                                               · Sep 19                                                  
                                                Replying to @nascarjaniy @PretzelCrisps @ThorSportRacing
                                                Favorite dip?

                                                     2                         2


                                                Ben Rhodes 
                                                                               · Sep 19                                                  
                                                Replying to @biv1014 @PretzelCrisps @ThorSportRacing
                                                I was pleasently surprised with the taste after everyone voted for me to try them
                                                lol




                                                                               2


                                                Pretzel Crisps®              · Sep 19                                                     
                                                Current mood: Needing something sweet




       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 19 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                          Page 19 of 56




    Home         Moments                                                                                      Have an account? Log in
                                                                     pretzel crisps since:2018-09-01 until:2018-09-30



 pretzel crisps since:2018-09-01 until:2018-09-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                           




                                                                                5


                                                snacks ( ͡° ͜ʖ ͡°)            · Sep 19                                        
                                                AHH...Stahhp. I coulda dropped mah Diet Rite, Pretzel Crisps, and Star Crunch

                                                                                2


                                                Josh Briggs                    · Sep 19                                                    
                                                Replying to @benrhodes @PretzelCrisps @ThorSportRacing
                                                Hellyeah bud, with hummus!

                                                                                1


                                                Ellie Augustin                  · Sep 19                                                   
                                                Replying to @PretzelCrisps
                                                Oh my that looks delicious!

                                                                                1


                                                Look and Live Fabulous                    · Sep 19                                         
                                                @PretzelCrisps sounds yummy..like a must try. Thanks for following

                                                              
                                                regina McDowell                             · Sep 18                                       
                                                Replying to @benrhodes @PretzelCrisps @ThorSportRacing
                                                I love pretzel chips....

                                                                                2


                                                Jane Portier                   · Sep 18                                                    
                                                Replying to @benrhodes @PretzelCrisps @ThorSportRacing
                                                Love these ! The best for dipping

                                                     1                          1


                                                Anney Majewski                    · Sep 18                                        
                                                #Adulting - Tonight for dinner I had pretzel crisps, beef jerky and a bowl of ice
                                                cream. #Tuesday

                                                                                4


                                                C Biv              · Sep 18                                                                
                                                Replying to @benrhodes @PretzelCrisps @ThorSportRacing
                                                I haven't found the garlic parmesan

                                                     1        
                                                Eric Brill 
                                                                          · Sep 18                                                        
                                                Replying to @benrhodes @PretzelCrisps @ThorSportRacing




       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 20 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                        Page 20 of 56



                                                Good call Ben! Can't ever go wrong with those!
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-09-01 until:2018-09-30



 pretzel crisps since:2018-09-01
                               Benuntil:2018-09-30
                                  Rhodes     · Sep 18                                                                                  
                                                About to begin my @PretzelCrisps #pretzeltrip to @ThorSportRacing! #

 Top    Latest     People    Photos   Videos   News        Broadcasts                                                                        




                                                      5         5             41


                                                Lee Brillhart          · Sep 18                                                          
                                                I purchased Pretzel Crisps at Safeway 2 days ago. Today, for the first time, a
                                                Pretzel Crisps ad appeared in my Twitter feed. The walls are closing in.

                                                             
                                                PrttyBrwninPink                        · Sep 18                                          
                                                Replying to @PretzelCrisps
                                                Bacon Haberno. I love 'em!!!!

                                                                              1


                                                Create Kids Club                      · Sep 18                                 
                                                #sponsored This layered taco dip recipe has fewer calories and fat compared to
                                                other versions of this traditional chip dip, but keeps all the flavor!

                                                The perfect appetizer ... bit.ly/2F1PKQG #timetocrunch @pretzelcrisps
                                                @latejulyorganic #gamedayappetizer #tacodiprecipe




                                                                              1


                                                lexa                     · Sep 18                                                        


       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 21 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                       Page 21 of 56



                                                I love pretzel crisps man such a satisfying crunch
    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-09-01 until:2018-09-30



 pretzel crisps since:2018-09-01  until:2018-09-30
                               marley        · Sep 18                                                                                   
                                                Replying to @mostbravestbird @PretzelCrisps
                                                Thank you for letting my voice be heard
 Top    Latest     People    Photos   Videos   News     Broadcasts                                                                          
                                                                             1


                                                KHERI•ZAIRE                      · Sep 18                                      
                                                Pretzel crisps & @AldiUSA ‘s “significantly spicy hummus” is my fave snack rn. I
                                                think the name of the hummus alone gets me lol

                                                    1       
                                                Pretzel Crisps®                 · Sep 18                                   
                                                #TuesdayTreats - an ice cream sundae with a crunchy Cinnamon Sugar Pretzel
                                                Crisps® topping! ow.ly/Z0qr30lzLLY




                                                    2           2            12


                                                Jodi Danen, RDN                       · Sep 18                                 
                                                #sponsored This layered taco dip recipe has fewer calories and fat compared to
                                                other versions of this traditional chip dip, but keeps all the flavor!

                                                The perfect appetizer ... bit.ly/2F1PKQG #timetocrunch @pretzelcrisps
                                                @latejulyorganic #gamedayappetizer #tacodiprecipe




                                                                             1


                                                costco_carts                · Sep 18                                        
                                                Kirkland Formula, Boursin 2-Herb/1-Chive Cheese, Snack Factory Organic Pretzel
                                                Crisps, Kettle Brand Organic BBQ Potato Chips, Nectarines

                                                            



       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 22 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                      Page 22 of 56



                                                                           · Sep 17                                                   
    Home         Moments                      Dear Snack Factorypretzel
                                                                   (maker    of pretzel crisps), 
                                                                                                              Have an account? Log in
                                                                          crisps since:2018-09-01 until:2018-09-30



 pretzel crisps since:2018-09-01   until:2018-09-30
                               I would love a lifetime of Pretzel Crisps.

                                                Sincerely,
 Top    Latest     People    Photos   Videos    Marley (who
                                               News          is out of pretzel crisps)
                                                          Broadcasts                                                                      
                                                     1                          7


                                                Hopus Pocus                                · Sep 17                                 
                                                I’d do horrible things for pretzel crisps and hummus right now

                                                     1           1              1


                                                Tara Ramsey                       · Sep 17                                          
                                                Replying to @Ariana_Garcia21
                                                Especially those fine ass tasting pretzel crisps

                                                                                1


                                                Woodmans Food Market                              · Sep 17                    
                                                Snack Factory Pretzel Crisps (7.2oz) are only $2.19ea. Buy 2 bags and save $1
                                                w/In-Store Coupon. #WhikeSuppliesLast




                                                             
                                                Kim                    · Sep 17                                                     
                                                Replying to @PretzelCrisps
                                                Ty

                                                             
                                                DailyTatTwo                · Sep 17                                                 
                                                New Snack Factory Pretzel Crisps, Bacon Habanero Review.
                                                youtu.be/Y-zXTZU1LQA via @YouTube




       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 23 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                        Page 23 of 56



                                                            
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-09-01 until:2018-09-30

                                                                                                                                         
 pretzel crisps since:2018-09-01 until:2018-09-30
                                                Replying to @afinekimmie
                                                Thank you very much for bringing this to our attention! We have shared this with
                                                the team but please be sure to let our team know here:
 Top    Latest     People    Photos   Videos   News      Broadcasts
                                                slletsconnect.com/pretzel -crisps/ so we can make this right!                                

                                                    1                         1


                                                Pretzel Crisps®                     · Sep 17                                             
                                                Replying to @HollyJean98
                                                We could not agree more!

                                                            
                                                holly mcconnell                  · Sep 17                                                
                                                @PretzelCrisps are still the best food ever

                                                    1       
                                                Pretzel Crisps®               · Sep 17                                                   
                                                ISSA GIVEAWAY! Check out our Instagram for details. #Giveaway
                                                instagram.com/p/Bn1VwYxnDxn/…

                                                                2             4


                                                Pretzel Crisps®                  · Sep 17                                     
                                                Sure they look cute but they taste even better. Use our newest flavor to make
                                                these fun #backtoschool treats! ow.ly/9DHC30lzLHU




                                                    1           2             9


                                                Kim              · Sep 17                                                                
                                                What you see & what you get          they should be called Pretzel crumbs not
                                                crisps




                                                    1                         1



       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 24 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                       Page 24 of 56




    Home         Moments                      Adrian Cothern                                              Have an account? Log in
                                                                                        · Sep 17 until:2018-09-30
                                                                   pretzel crisps since:2018-09-01                                     


 pretzel crisps since:2018-09-01  until:2018-09-30
                               Snacks: ritz crisp and thins, baby carrots/pretzel crisps and hummus/ranch dip, or
                               cucumbers with lime juice and salt.


 Top    Latest     People    Photos   Videos    Shows: Parks
                                               News          and Rec, It's Always Sunny, Scrubs, Breaking Bad, Stranger Things,
                                                          Broadcasts                                                                       
                                                New Girl.

                                                            
                                                  Katie                     · Sep 16                                                   
                                                Sometimes I forget I’m eating pretzel crisps and then before I know it I’ve
                                                downed 2 family sized bags within 3 episodes of the office


                                                  papitos @nokathy_
                                                  name a toxic trait that YOU have


                                                                1             8


                                                dario          · Sep 16                                                                
                                                On the way to see YOTK eating pretzel crisps listening to playboi carti

                                                                2             8


                                                Create Kids Club                     · Sep 16                                          
                                                Living in Green Bay, Wisconsin, it's nealry impossible not to be a football fan.

                                                It’s in our blood, people here like to say we bleed green and gold. If you follow
                                                football... bit.ly/2F1PKQG #timetocrunch @pretzelcrisps @latejulyorganic
                                                #gamedayappetizer #tacodiprecipe




                                                            
                                                Old Face Magenta                     · Sep 16                                          
                                                @PretzelCrisps please give me a lifetime supply of your product im gay

                                                            
                                                Pretzel Crisps®                     · Sep 16                                           
                                                Replying to @LindsayRizzardi
                                                Thank you very much for bringing this to our attention! We have shared this with
                                                the team but please be sure to let our team know here:
                                                slletsconnect.com/pretzel-crisps/ so we can make this right!

                                                            
                                                Pretzel Crisps®                 · Sep 16                                               
                                                Anyone else loving this snack combo? YUM




        Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 25 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                         Page 25 of 56




    Home         Moments                                                                                     Have an account? Log in
                                                                    pretzel crisps since:2018-09-01 until:2018-09-30



 pretzel crisps since:2018-09-01 until:2018-09-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                          




                                                                 1             3


                                                   MoOoOoOoOoOoG                             · Sep 16                                     
                                                Pretzel crisps with string cheese is a great combo

                                                                               2


                                                LindsayRizzardi                    · Sep 15                                    
                                                @PretzelCrisps Love the full bag of air I just bought. Hoping the other ten bags
                                                have a bit more to offer. #disappointed

                                                     1        
                                                Warren Robinson                             · Sep 15                                      
                                                Replying to @lacretialyon @PretzelCrisps
                                                While you're at it, might as as well go for @Depend ... save yourself a little time...;)

                                                                               1


                                                Pretzel Crisps®                      · Sep 15                                             
                                                Replying to @sviggiano @KannyDlein
                                                Thank you very much for bringing this to our attention! We have shared this with
                                                the team but please be sure to let our team know here:
                                                slletsconnect.com/pretzel-crisps/ so we can make this right!

                                                              
                                                dani clemons                         · Sep 15                                             
                                                @PretzelCrisps are so addicting, every single flavor

                                                                               1


                                                lil tortilla                   · Sep 15                                                   
                                                college diet

                                                breakfast: none, maybe some scrambled eggs and home fries

                                                lunch: a few pretzel crisps and a granola bar

                                                dinner: literally the biggest bowl possible of alfredo pasta and tater tots

                                                                 1             8


                                                Lacretia Lyon                  · Sep 15                                                 
                                                I’ll probably need pretzels too so how about you @PretzelCrisps?

                                                     1                         3

                                                Show this thread

                                                Dandy       Vote 11/6 because horse face                               · Sep 15           
                                                Replying to @PretzelCrisps


       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 26 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                        Page 26 of 56



                                                This looks like a lot of work. Can someone make these for me?
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-09-01 until:2018-09-30



 pretzel crisps since:2018-09-01  until:2018-09-30
                               Stormie Lee                                                 · Sep 15                                      
                                                Replying to @PretzelCrisps

 Top    Latest     People    Photos   Videos    Thoses football
                                               News             pretzels are too cute and they look delicious too
                                                         Broadcasts                                                                          
                                                                              1


                                                Pretzel Crisps®                 · Sep 15                                                 
                                                Getting our head in the game for football season snacks! ow.ly/wJNV30lzLCT




                                                     2                        6


                                                Rae                      · Sep 15                                                        
                                                Replying to @ubermenschhh
                                                is this really what you thinks about while we’re talking about grape notes and
                                                eating pretzel crisps

                                                                1             2


                                                Stephanie Viggiano                · Sep 14                                  
                                                .@PretzelCrisps @KannyDlein & I bought 2 bags of Buffalo Pretzel Crisps and
                                                were soooo excited but when we opened both, they both lacked the delicious
                                                buffalo seasoning on them :( Irregular batch?

                                                     1       
                                                   Augustus Caesar                        · Sep 14                                       
                                                Replying to @PretzelCrisps
                                                Cocaine, whiskey, and prostitutes. Checkmate, Pretzel Crisps®

                                                                1             2


                                                Mallory Bryan                        · Sep 14                                            
                                                Replying to @PretzelCrisps
                                                oh my.....okay. Hopefully they hit my @sproutsfm soon! #hinthint

                                                     1       
                                                Heather Warburton                     · Sep 14                                           
                                                It’s FriYaY!!!! #schoollunches PB & banana sushi rolls, hard boiled egg white,
                                                sugar snap peas, raspberries, pretzel crisps, and traderjoes chocolatey cat
                                                cookies. For snack a homemade… instagram.com/p/BntssLzn7ev/…

                                                             
                                                Pretzel Crisps®                 · Sep 14                                                 
                                                Yes, our NEWEST flavor is as good as it sounds! #RethinkYourPretzel
                                                instagram.com/p/BntcNlbHIWY/…



       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 27 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                        Page 27 of 56



                                                                1               4
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-09-01 until:2018-09-30

                                                                                                                                         
                                                @PretzelCrisps Never thought i'd be this happy to be followed by a Pretzel
 pretzel crisps since:2018-09-01 until:2018-09-30
                                                                              1

 Top    Latest     People    Photos   Videos   News       Broadcasts
                                                Pretzel Crisps®                · Sep 14                                                     
                                                Hello, Cinnamon Sugar! We've rethought your pretzel again with a delicious NEW
                                                flavor!




                                                    1           1             8


                                                Shelby Schneider                    · Sep 14                                             
                                                Replying to @Lh_Kmsk
                                                y are u the cutest thing since mini pretzel crisps?

                                                                              2


                                                J.                    · Sep 13                                                           
                                                I could eat a whole bag of everything pretzel crisps

                                                            
                                                kiera                · Sep 13                                                 
                                                Me while cramming pretzel crisps in my mouth after not eating for like 8 hours:




                                                            
                                                Nykole              · Sep 13                                                             
                                                I would die for wegmans roasted red pepper hummus and pretzel crisps




       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 28 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                       Page 28 of 56



                                                             
    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-09-01 until:2018-09-30
                                                k.                                                                         
                                                if anyone wants to hand deliver me chocolate hummus + pretzel crisps to my
 pretzel crisps since:2018-09-01 until:2018-09-30
                                                couch, i’ll send you my address

                                                                             2

 Top    Latest     People    Photos   Videos   News     Broadcasts                                                                          
                                                Em            · Sep 13                                                                  
                                                humanity peaked when man created dark chocolate covered pretzel crisps

                                                                             1


                                                Jett Black                  · Sep 13                                                    
                                                I’m sitting here, starting up AHS, while eating hard salami from the package,
                                                garlic parm pretzel crisps and string cheese and drinking Reese coffee..

                                                                             1


                                                Pretzel Crisps®                 · Sep 13                                                
                                                What’s for lunch? Here’s some #sandwiches for inspiration! #PretzelCrisps




                                                                             2


                                                E.S.Andie                   · Sep 13                                                    
                                                Replying to @benrhodes @PretzelCrisps @LVMotorSpeedway
                                                So it was at @FlyLouisville? Yeah they just wanted to take and consume your
                                                stuff.

                                                            
                                                Ray Eastridge                · Sep 13                                                   
                                                Replying to @benrhodes @PretzelCrisps




                                                                             1


                                                Evan Moore                     · Sep 13                                                 
                                                Replying to @benrhodes @PretzelCrisps @LVMotorSpeedway




       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 29 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                        Page 29 of 56



                                                Just buy some in Vegas. #PretzelTrips
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-09-01 until:2018-09-30



 pretzel crisps since:2018-09-01   until:2018-09-30
                               Tiara | Chic and Domestic                                     · Sep 12                                    
                                                Damn those bomb ass garlic parm pretzel crisps!

 Top    Latest     People    Photos   Videos    
                                               News          
                                                          Broadcasts                                                                         
                                                Fire Hakstol                  · Sep 12                                                   
                                                Replying to @PretzelCrisps
                                                Giroux, Couturier, and Konecny right @NHLFlyers

                                                              
                                                Carmín           · Sep 12                                                  
                                                Passed by the pod earlier and saw the hummus with Pretzel Crisps and reminded
                                                me of my old roomie @theyscreamelena      miss ya dude ... she always
                                                struggled to open them

                                                     1           1              4


                                                Chris Lane             · Sep 12                                                          
                                                Replying to @benrhodes @PretzelCrisps @LVMotorSpeedway
                                                @TSA will get the foil lined bags every time! Then they snack on them later.

                                                                                1


                                                jigs          · Sep 12                                                                   
                                                PRETZEL JIGGGGGGG

                                                Snack Factory Pretzel Crisps, Original, 1.5 Oz, 24 Ct

                                                $1.48

                                                bit.ly/2Of3EUK




                                                     3                          1


                                                Mindy Heck                · Sep 12                                                       
                                                Replying to @benrhodes @PretzelCrisps @LVMotorSpeedway


       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 30 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                           Page 30 of 56



                                                at SDF? They let a whole pizza go thru last time I was there!
    Home         Moments                                                                                       Have an account? Log in
                                                                      pretzel crisps since:2018-09-01 until:2018-09-30



 pretzel crisps since:2018-09-01
                               Aylauntil:2018-09-30
                                   Kay Smith                                                       · Sep 12                                 
                                                Replying to @PretzelCrisps

 Top    Latest     People    Photos   Videos    Are the cupcake
                                               News             liners paper or silicone?
                                                         Broadcasts                                                                             
                                                             
                                                Woody Cain 
                                                                              · Sep 12                                                     
                                                Replying to @benrhodes @PretzelCrisps @LVMotorSpeedway
                                                This is an outrage!

                                                                                 1


                                                erika                         · Sep 12                                                      
                                                Replying to @benrhodes @PretzelCrisps @LVMotorSpeedway
                                                ....Tulsa just makes you take food out of your bag and put it in a separate security
                                                bin.




                                                             
                                                C Biv              · Sep 12                                                                 
                                                Replying to @benrhodes @PretzelCrisps @LVMotorSpeedway
                                                How in the world could they not go thru? Thats crazy!

                                                                                 1


                                                Ben Rhodes                · Sep 12                                           
                                                So I couldn’t get my @PretzelCrisps through airport security! There will be NO
                                                #PretzelTrips to @LVMotorSpeedway this weekend! #BensFanPoll

                                                    9                            51


                                                Jackie Drosehn                  · Sep 12                                                    
                                                My perfect night (that doesn't involve my husband or kids) is

                                                - wine
                                                - masterchef
                                                - pretzel crisps

                                                                                 1




       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 31 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                        Page 31 of 56



                                                                             · Sep 12                                                    
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-09-01 until:2018-09-30
                                                Replying to @PretzelCrisps
                                                Just spitballing but how about truth, wisdom, and justice?
 pretzel crisps since:2018-09-01 until:2018-09-30
                                                But your trio is good too (I guess).

 Top    Latest     People    Photos   Videos   News      Broadcasts
                                                Thanks for the promoted tweet!                                                               

                                                                1


                                                Atrophic Parenchyma                     · Sep 12                                         
                                                Replying to @tonyahardingjr
                                                There are SO many pop tarts and sacks of pretzel crisps and garbage fruit snacks
                                                and and and which will all still be there for the next thing that I do not leave for
                                                bc THEY ARE NON-PERISHABLES

                                                                              1


                                                QueenDionne                         · Sep 12                                             
                                                Replying to @PretzelCrisps




                                                  SUPER ELEGANT J.CREW SWEATER
                                                       100% OF THE PROCEEDS GO TO THE OUTREACH MINISTRY
                                                  "ELEGANT"J.CREW BUTTON-DOWN SWEATER
                                                  bnc.lt


                                                                1


                                                Pretzel Crisps®                · Sep 12                                                  
                                                Did you know we've released an ALL-NEW Pretzel Crisps® flavor!?
                                                #RethinkYourPretzel instagram.com/p/BnoQB3lH9a9/…

                                                                              1


                                                Richard Murder Moore                           · Sep 12                                  
                                                Replying to @PretzelCrisps
                                                Goblin lovers.

                                                             
                                                Renee L Coussons                        · Sep 12                                         
                                                Replying to @benrhodes @PretzelCrisps @LVMotorSpeedway
                                                Looking forward to the next one Ben!

                                                             
                                                Ben Rhodes 
                                                                              · Sep 12                                                  
                                                Replying to @PretzelCrisps @LVMotorSpeedway
                                                Thank you! #PretzelTrips



       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 32 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                         Page 32 of 56



                                                             
    Home         Moments                                                                                     Have an account? Log in
                                                                    pretzel crisps since:2018-09-01 until:2018-09-30

                                                                                                                                          
 pretzel crisps since:2018-09-01 until:2018-09-30
                                                Replying to @ElliottByronfan @PretzelCrisps @LVMotorSpeedway
                                                Me too! Thinking about doing another tonight at the hotel or tomorrow at the
                                                track. It might be a little late for the east coast folk if I do one tonight.
 Top    Latest     People    Photos   Videos   News        Broadcasts                                                                         
                                                    1                          2


                                                Ben Rhodes 
                                                                               · Sep 12                                                  
                                                Replying to @imffats @PretzelCrisps and 2 others
                                                Now that sounds good! I love some pimento cheese and @PretzelCrisps!

                                                                               1


                                                Ben Rhodes 
                                                                               · Sep 12                                                  
                                                Replying to @biv1014 @PretzelCrisps @LVMotorSpeedway
                                                It has served me well for nearly 3 years.... starting to show some age.

                                                                               1


                                                Ben Rhodes 
                                                                               · Sep 12                                                  
                                                Replying to @CardChronicle @PretzelCrisps @LVMotorSpeedway
                                                They are good.... for sure.... but I’m still a buffalo wing or original type of guy!
                                                #BasicBen

                                                             
                                                Pretzel Crisps®                      · Sep 12                                             
                                                Replying to @benrhodes @LVMotorSpeedway
                                                Good choice! Tasty travels :)

                                                    1                          1


                                                Pretzel Crisps®                 · Sep 12                                                  
                                                Looking for a way to up your nachos game? ow.ly/Jqw130lzKUT




                                                                 6             6


                                                w.aste it on me         · Sep 11                                              
                                                ahhhhhhhhh jungkook was eating those pretzel crisps? the big flat ones lololol

                                                             
                                                d_mcc                     · Sep 11                                                        
                                                Replying to @KLNicholas
                                                "Where'd all my damn pretzel crisps go?" - me

                                                             



       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 33 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                       Page 33 of 56



                                                                                       · Sep 11                                         
    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-09-01 until:2018-09-30
                                                Replying to @benrhodes @PretzelCrisps @LVMotorSpeedway
                                                I'm ready for another Ben Rhodes Facebook live.
 pretzel crisps since:2018-09-01 until:2018-09-30
                                1           1


                                                Chris Lane          · Sep 11                                                            
 Top    Latest     People    Photos   Videos   News      Broadcasts
                                                Replying to @benrhodes @PretzelCrisps @LVMotorSpeedway
                                                @benrhodes those are really good but... The only thing that makes them better is
                                                the bacon ranch cheese deep from @kroger in Port Clinton Ohio.

                                                     1                         1


                                                C Biv            · Sep 11                                                               
                                                Replying to @benrhodes @PretzelCrisps @LVMotorSpeedway
                                                I like the ThorSport backpack!

                                                     1      
                                                bb ghost, OG (Original Ghost)                   · Sep 11                                
                                                i am home and back on my pretzel crisps bullshit

                                                     1                         17


                                                JGB            · Sep 11                                                                 
                                                Replying to @alyssanykole_ @benrhodes and 2 others
                                                No, you aren’t. Remember the “I need a puppy??”
                                                #justsaying

                                                Those garlic ones rock BR!!

                                                     1                         1


                                                Mike Rutherford                       · Sep 11                                          
                                                Replying to @benrhodes @PretzelCrisps @LVMotorSpeedway
                                                You made the right choice

                                                     1      
                                                Ben Rhodes                · Sep 11                                           
                                                #BensFanPoll has spoken! Fasten your seatbelt #GarlicParmesan @PretzelCrisps
                                                you’re going to @LVMotorSpeedway with me! Holler at y’all in a bit...stay tuned
                                                #PretzelTrips




       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 34 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                        Page 34 of 56




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-09-01 until:2018-09-30



 pretzel crisps since:2018-09-01 until:2018-09-30
 Top    Latest     People    Photos   Videos   News        Broadcasts                                                                        




                                                     6           5               29


                                                Kate "still not spooky" Sowles                  · Sep 11                          
                                                Not that pretzels need ever be justified, but Pretzel Crisps as a vehicle for chunky
                                                peanut butter is over-the-top perfect.

                                                That is all.

                                                     1                           7


                                                Jacob Gershman 
                                                                                           · Sep 11                                     
                                                Replying to @RWhelanWSJ @vipalmonga @rebeccadobrien
                                                That's the selling point. Like the thinking behind Pretzel Crisps.

                                                     1                           1


                                                Ian Walker                   · Sep 11                                                    
                                                Replying to @susan1878
                                                It’s a normal size pretzel. That’s what a pretzel is. The small ones you get that are
                                                like crisps or whatever are fake pretzels

                                                     1        
                                                Zach Dalton                  · Sep 10                                                    
                                                Buffalo wing pretzel crisps amirite?

                                                                                 2


                                                wayout67there                           · Sep 10                                         
                                                Replying to @Rivergianna1
                                                Everything pretzel crisps are awesome! Get 2 bags....

                                                     1                           2


                                                Matt                    · Sep 10                                                         
                                                Replying to @caitdaniellle
                                                Pretzel crisps are buy one get one free at sprouts until next week!



       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 35 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                        Page 35 of 56



                                                     1          1               1
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-09-01 until:2018-09-30

                                                                                                                                         
 pretzel crisps since:2018-09-01 until:2018-09-30
                                                Replying to @lornasn @LongthorneJess @PretzelCrisps
                                                mmmm...they are! :-)

 Top    Latest     People    Photos   Videos    
                                               News          
                                                          Broadcasts                                                                         
                                                Lorna S. Nicholson              · Sep 10                                                 
                                                Replying to @Readergirl4 @LongthorneJess @PretzelCrisps
                                                Oh Karen!!! Why would you tell me this. They are probably so good with
                                                delicious coffee!!!!

                                                     1                        1


                                                Karen Upper                   · Sep 10                                                   
                                                Replying to @LongthorneJess @PretzelCrisps
                                                These are yummy....but have you tried the chocolate coved ones????

                                                     1          1             1


                                                Pretzel Crisps®                 · Sep 10                                                 
                                                Same great crispy Pretzel Crisps® crunch. Sweet, cinnamon sugar coating.
                                                #PretzelCrisps instagram.com/p/BnjGmBLlF_f/…

                                                                              3


                                                sassy pants              · Sep 10                                                        
                                                fan of hummus & pretzel crisps

                                                            
                                                Erica King                 · Sep 10                                                
                                                chili with no meat of course... with a side of butternut squash and Garlic
                                                Parmesan pretzel crisps!!! I am really growing into my vegetarian diet...Literally
                                                looks good on me

                                                            
                                                Taylor Bucher                    · Sep 10                                                
                                                I have no self control when it comes to pretzel crisps and hummus

                                                     1                        3


                                                Pretzel Crisps®                  · Sep 10                                      
                                                Are you ready for some football?! Well, you should be because it’s back and with
                                                it are these chocolatey snacks. #PretzelCrisps ow.ly/J2kp30lzKIp




                                                                3             10


                                                rach                       · Sep 10                                                      
                                                buffalo pretzel crisps and laughing cow cheese is the best combo ever


       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 36 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                         Page 36 of 56




    Home         Moments                                                                                 Have an account? Log in
                                                                  pretzel crisps since:2018-09-01 until:2018-09-30


                                                Ben Rhodes 
                                                                             · Sep 10                                                  
 pretzel crisps since:2018-09-01  until:2018-09-30
                               Replying to @Patti66943428 @PretzelCrisps
                                                Now that’s cool.... we might be on the same flight
 Top    Latest     People    Photos   Videos   News
                                                        Broadcasts
                                                                                                                                           

                                                First Lord of the Space Force Admiralty                        · Sep 10                 
                                                Replying to @benrhodes




                                                                             1


                                                Ben Rhodes 
                                                                             · Sep 10                                                  
                                                Replying to @perfface4radio @PretzelCrisps
                                                Haven’t had that one yet..... sounds good!

                                                                             1


                                                Ben Rhodes 
                                                                             · Sep 10                                                  
                                                Replying to @flounderat70 @PretzelCrisps




       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 37 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                         Page 37 of 56




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-09-01 until:2018-09-30



 pretzel crisps since:2018-09-01 until:2018-09-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                            
                                                Ben Rhodes 
                                                                               · Sep 10                                                 
                                                Replying to @Noah_Pology @PretzelCrisps
                                                I’m really surprised by the garlic parmesan..... didn’t know so many people liked
                                                that flavor.

                                                     1      
                                                Patti                  · Sep 10                                                          
                                                Replying to @benrhodes @PretzelCrisps
                                                Will be in Vegas from louisville to see you win.

                                                     1      
                                                VOTE NOV 6TH!                     · Sep 9                                                
                                                Pretzel crisps are that bitch

                                                            
                                                perfectfaceforradio                         · Sep 9                                      
                                                Replying to @benrhodes @PretzelCrisps
                                                Sriracha Lime

                                                     1      
                                                Tim Frantz                   · Sep 9                                                     
                                                Replying to @benrhodes @PretzelCrisps
                                                How about ones you will eat

                                                     1                          1


                                                David Kesner                · Sep 9                                                      
                                                Replying to @benrhodes @PretzelCrisps
                                                I want some tasty Grub! #Foodie

                                                                                1


                                                First Lord of the Space Force Admiralty                         · Sep 9                  
                                                Replying to @benrhodes



       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 38 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                        Page 38 of 56




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-09-01 until:2018-09-30



 pretzel crisps since:2018-09-01 until:2018-09-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                     1                        1


                                                B1g R1g                         · Sep 9                                                  
                                                Replying to @benrhodes @PretzelCrisps
                                                In that case, Buffalo and offer some to @MyattSnider and tell him that’s how a
                                                #SauceMan does it

                                                                              1


                                                Ben Rhodes 
                                                                              · Sep 9                                                   
                                                Replying to @alyssanykole_ @PretzelCrisps
                                                lol the polls will make the choice




                                                     1      
                                                Ben Rhodes 
                                                                              · Sep 9                                                   
                                                Replying to @B1gR1gKingCobra @PretzelCrisps
                                                I have! Pretty good but not my fav

                                                     1      
                                                Ben Rhodes 
                                                                              · Sep 9                                                   
                                                Replying to @CFPCOOL




       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 39 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                         Page 39 of 56




    Home         Moments                                                                                     Have an account? Log in
                                                                    pretzel crisps since:2018-09-01 until:2018-09-30



 pretzel crisps since:2018-09-01 until:2018-09-30
 Top    Latest     People    Photos   Videos   News         Broadcasts                                                                        




                                                     1                         1


                                                B1g R1g                          · Sep 9                                                  
                                                Replying to @benrhodes @PretzelCrisps
                                                Have you tried the “everything” type yet? Delicious.

                                                     1         
                                                Myles Mashburn                             · Sep 9                                        
                                                Replying to @benrhodes @PretzelCrisps
                                                Bleach flavor

                                                (Haha jk)

                                                               
                                                David Kesner                 · Sep 9                                                      
                                                Replying to @benrhodes @PretzelCrisps
                                                I take the Buf!




                                                     1         
                                                Kyle Rusk                        · Sep 9                                                  
                                                Replying to @benrhodes @PretzelCrisps
                                                If you win @LVMotorSpeedway you need to eat some @PretzelCrisps in victory
                                                lane!

                                                                               2


                                                Ben Rhodes 
                                                                               · Sep 9                                                   



       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 40 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                        Page 40 of 56



                                                Packing for race #2 of the #NASCAR_Playoffs. Let’s have some fun! Y’all get to
    Home         Moments                                                                            #PretzelTrips
                                                                                                               Have an account? Log in
                                                                   pretzel crisps since:2018-09-01 until:2018-09-30
                                                decide which @PretzelCrisps       flavor I take with me!                 #BensFanPoll


 pretzel crisps since:2018-09-01 until:2018-09-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                     9           10            39


                                                jackielamptern         · Sep 9                                                           
                                                pretzel crisps and hummus are the ultimate combo u can't change my mind

                                                                               3


                                                Pretzel Crisps®              · Sep 9                                                     
                                                What are you topping Cinnamon Sugar Pretzel Crisps® with?




                                                                               4


                                                sp ky amy .                     · Sep 8                                                  
                                                I ran out of my Buffalo wing pretzel crisps bye-

                                                                               1


                                                ★                · Sep 8                                                                 
                                                I wonder how pretzel crisps would taste with ice cream on top.

                                                             
                                                costco_carts                · Sep 8                                                      
                                                Nabisco Premium Saltines, Arrowhead Spring Water, Snack Factory Organic
                                                Pretzel Crisps, Kirkland Mexican Blended Shredded Cheese

                                                             
                                                Recipe Farm                 · Sep 8                                                      
                                                Everything Pretzel Crisps Crusted Pork Medallions with Sweet Maple Gravy
                                                recipefarm.net/recipe/everyth…




       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 41 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                         Page 41 of 56




    Home         Moments                                                                                     Have an account? Log in
                                                                    pretzel crisps since:2018-09-01 until:2018-09-30



 pretzel crisps since:2018-09-01 until:2018-09-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                          




                                                               
                                                Pretzel Crisps®                  · Sep 8                                                  
                                                Snacks, snacks, snacks! ow.ly/fZ0w30lzK8a




                                                                  2            1


                                                Greg Lestrade                        · Sep 8                                              
                                                Replying to @JohnHWatson00
                                                He manages to give him a broad grin when he puts the pints on the table. "Oh
                                                wait... what about snacks? Do you want some crisps or salted peanuts or pretzel
                                                sticks? Or something else?" He hurries to ask.

                                                     1         
                                                costco_carts                  · Sep 8                                             
                                                Amy's Organic Lentil Variety Soup, M&M's Peanut, Snack Factory Organic Pretzel
                                                Crisps, Kirkland Extra Virgin Olive Oil, Huggies Little Snugglers Diapers, Size 1

                                                               
                                                Bart     son                    · Sep 8                                                   
                                                I love you - @PretzelCrisps

                                                (say it back)

                                                     1                         1


                                                Yiufpa.Quaxsu                    · Sep 7                                                  
                                                20ct $1 Off Any 2 Snack Factory Pretzel Crisps 5+oz Exp 02/25/2019

                                                                        9 CT - $1 Off Two (2) Snack Factory Pretzel Crisps…
                                                                        9 CT - $1 Off Two (2) Snack Factory Pretzel Crisps 5oz
                                                                        Or Larger Exp 2/25/19 Please see pictures for further
                                                                        details. | eBay!



       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 42 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                        Page 42 of 56




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-09-01 until:2018-09-30


                                                            
 pretzel crisps since:2018-09-01 until:2018-09-30
                                                Seth G                   · Sep 7                                                         
                                                Has anyone ever ate an entire bag of pretzel crisps? Cuz the lord need to
 Top    Latest     People    Photos   Videos   News
                                                interveneBroadcasts
                                                         soon                                                                                

                                                            
                                                Geoff Perry ✭                    · Sep 7                                                 
                                                Replying to @HelmanDC
                                                Another sneaky good option are pretzel crisps

                                                                               1


                                                Nickless, Matthew                   · Sep 7                                  
                                                Find someone who looks at you the way Bex looks at a peanut butter and jelly
                                                sandwich with a side of pretzel crisps. #lifegoals
                                                instagram.com/p/BncQV_fnWutE…

                                                            
                                                ★                   · Sep 7                                                              
                                                Pretzel Crisps still don't come unsalted??

                                                            
                                                Pretzel Crisps®                     · Sep 7                                              
                                                Can't resist a tasty #treat on a Friday! instagram.com/p/BnbbennF2Mw/…

                                                            
                                                J.                     · Sep 7                                                           
                                                “everything” pretzel crisps so

                                                                               1


                                                Brett Spangler                 · Sep 7                                                   
                                                Decided to skip the middle man. Check and mate @PretzelCrisps




                                                                               3

                                                Show this thread

                                                Issa V.              · Sep 7                                                             
                                                Lunch: tuna and two pretzel crisps w/ cream cheese
                                                Snack: suman and iced tea
                                                Dinner: a burger and fries




       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 43 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                        Page 43 of 56



                                                Snack: jamaican
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-09-01 until:2018-09-30



 pretzel crisps since:2018-09-01
                                until:2018-09-30
                                      
                                                Pretzel Crisps®                  · Sep 7                                                 
 Top    Latest     People    Photos   Videos   News      Broadcasts
                                                Some #Friyay  snack inspiration for ya! ow.ly/Vivu30lzK4x                                    




                                                                 1


                                                Brett Spangler                · Sep 7                                                    
                                                I bought some of the new Bacon Habanero @PretzelCrisps because they
                                                sounded amazing.

                                                They taste like hot dogs and regret.




                                                    1            1            8

                                                Show this thread

                                                Pretzel Crisps®                     · Sep 7                                              
                                                Replying to @MindfulWithMal @hopehummus
                                                Yum, what a combo!

                                                                              2


                                                Pretzel Crisps®                     · Sep 7                                              
                                                Replying to @RedheadExpress
                                                We don't disagree!



       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 44 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                         Page 44 of 56



                                                                                 1
    Home         Moments                                                                                     Have an account? Log in
                                                                    pretzel crisps since:2018-09-01 until:2018-09-30

                                                                                                                                          
 pretzel crisps since:2018-09-01 until:2018-09-30
                                                Replying to @Dnewell23
                                                Thanks for sharing this strange occurrence with us! We are passing it along to our
                                                team!
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                           
                                                                                 1


                                                Julia                   · Sep 7                                                   
                                                This little one came right up to me when I got out of the car at the park. I asked if
                                                he wanted to share treats and he stood up. We shared parm crisps and pretzels.
                                                He even took the pretzel right from my hand @spacechelle




                                                      1                          6


                                                niki               · Sep 7                                                                
                                                Replying to @MindfulWithMal @hopehummus @PretzelCrisps
                                                I must try this!

                                                                                 3


                                                Matt Brady                · Sep 6                                                         
                                                I’m naked in my bed eating pretzel crisps and humus. It’s interesting.

                                                      2                          1


                                                Mallory Bryan                      · Sep 6                                                
                                                The best snack combination in all the land: @hopehummus
                                                "Buffalo Bleu" @PretzelCrisps "Everything" flavor.

                                                      2          2               4


                                                Sprouts 
                                                                            · Sep 6                                                      
                                                Replying to @Piper_bam
                                                Oh no! We're sorry to hear that. We will happily exchange the pretzel crisps in-
                                                store or, with a proper receipt, refund your money. Hope to see you soon!

                                                      1                          1


                                                                    · Sep 6                                                               
                                                .@sproutsfm love the buy one get one free deal going on but all the pretzel
                                                crisps in my bag are broken!

                                                      1                          1


                                                sarah                  · Sep 6                                                            


       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 45 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                       Page 45 of 56



                                                Replying to @PretzelCrisps
    Home         Moments                      Yum!!
                                                                                                             Have an account? Log in
                                                                  pretzel crisps since:2018-09-01 until:2018-09-30


                                                                             1
 pretzel crisps since:2018-09-01 until:2018-09-30
                                                The Homie kAZual                   · Sep 6                                              
                                                Replying to @PretzelCrisps
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                         
                                                Yo @PretzelCrisps!! We try new stuff out on our podcast each week -->
                                                @thehooddiner .... Send us some Pretzel Crisps so we can try em out!!!




                                                                             1


                                                Redhead Express                     · Sep 6                                             
                                                Heaven in a bag     #chocolate #darkchocolate #pretzels @PretzelCrisps




                                                    1                        5




       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 46 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                            Page 46 of 56




    Home         Moments                      Michele Bacus                           · Sep 6
                                                                       pretzel crisps since:2018-09-01            Have an account? Log in
                                                                                                       until:2018-09-30                      

                                                Awesome!!!!! Thank you so much!!!!
 pretzel crisps since:2018-09-01 until:2018-09-30
                                                              
 Top    Latest     People    Photos   Videos   News      Broadcasts
                                                Pretzel Crisps®                         · Sep 6                                              
                                                Replying to @MicheleBacus
                                                Yes! Our deli line is made in a peanut, tree nut free facility. Only our Indulgents
                                                (chocolate covered) flavors are manufactured in a plant that works with nuts (this
                                                is a separate plant).

                                                    1                             1


                                                Michele Bacus                    · Sep 6                                           
                                                @PretzelCrisps Hi-my doesn’t have allergies-but started @ nut free school-He
                                                has adrenal insufficiency& requires lots of salt-trying to send salt snacks to school
                                                thanks for producing a healthy snack Just want to make sure these would also be
                                                safe for kids who have nut allergies

                                                    1         
                                                Issa V.             · Sep 6                                                                  
                                                Snacku #2: two pretzel crisps with cream cheese and nutella

                                                Dinner: iced tea, bagnet and lotsa hot sauce

                                                Haisxt I tried ;___;


                                                  Issa V. @issapandas
                                                  Breakfast: scrambled egg and toast
                                                  Lunch: tuna w/ bbq hot sauceeeeee
                                                  Snacku: three blocks of chocolate…


                                                    1         
                                                Show this thread

                                                Kishia                    · Sep 6                                               
                                                I haven't been paying attention while eating lunch, and now I have to load half a
                                                tub of hummus onto 3 pretzel crisps.

                                                                                  1


                                                David Newell, B.Sc.                · Sep 6                                    
                                                Pulled one of these out of a snack bag. @PretzelCrisps must have forgot to cut
                                                this into two. #IDontMind #IllTakeTwo




       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 47 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                        Page 47 of 56




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-09-01 until:2018-09-30



 pretzel crisps since:2018-09-01 until:2018-09-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                     1      
                                                ashley picco                     · Sep 6                                  
                                                Thanks for the follow @PretzelCrisps - the cinnamon sugar ones sound amazing.

                                                            
                                                Pretzel Crisps®                     · Sep 6                                              
                                                Replying to @__darlingdana__
                                                Happy to help ;)

                                                            
                                                Pretzel Crisps®             · Sep 6                                                      
                                                ALL-NEW Pretzel Crisps® goodness: Cinnamon Sugar




                                                     2           21           209


                                                kayla pham                   · Sep 6                                                     
                                                why am i eating pretzel crisps w hummus and not SLEEPING

                                                                              4


                                                kieth lindsey               · Sep 5                                                      



       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 48 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                        Page 48 of 56



                                                After lunch, Pretzel Crisps for dessert          — feeling full
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-09-01 until:2018-09-30



 pretzel crisps since:2018-09-01  until:2018-09-30
                               murder twink    · Sep 5                                                                                   
                                                Love to come home and cook a delicious & healthy dinner*

 Top    Latest     People    Photos   Videos   News      Broadcasts
                                                *eat pretzel crisps by the fistful while standing over the sink and sweating                 

                                                    1                         41


                                                madison                       · Sep 5                                                    
                                                garlic parmesan pretzel crisps have my heart

                                                    1                         3


                                                natalie hart               · Sep 5                                                       
                                                snack factory honestly went off when they invented pretzel crisps

                                                                              9


                                                Dana                    · Sep 5                                                          
                                                The Bufflalo Wings Pretzel Crisps are giving me the life I deserve on this fine
                                                Wednesday             @PretzelCrisps I thank you

                                                    1        
                                                Mindy St. Clair              · Sep 5                                               
                                                Pretzel crisps have addictive drugs in them, which I will scientifically prove to you
                                                by eating one thousand of them

                                                                              3


                                                smash                · Sep 5                                                             
                                                Pretzel crisps are the superior version of pretzels

                                                                              2


                                                Pretzel Crisps®               · Sep 5                                                    
                                                Sweet Pretzel Crisps® #nachos > regular nachos
                                                instagram.com/p/BnWN3vsFJtE/…

                                                             
                                                Tiffany Ravensbergen              · Sep 5                                       
                                                Lunch today is 350 calories. Hazelnut cappuccino, pretzel crisps, grapes, cheese,
                                                and turkey pepperoni sticks. The pepperoni is only 50 calories and 6g of protein
                                                per stick. Another good… instagram.com/p/BnWoAUIALhS/…

                                                             
                                                Pretzel Crisps®               · Sep 5                                     
                                                Embrace the mess, make s’mores nachos! #RethinkYourPretzel ow.ly/4wCy30lzJCJ




       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 49 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                        Page 49 of 56



                                                                3               6
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-09-01 until:2018-09-30



 pretzel crisps since:2018-09-01  until:2018-09-30
                               Replying to @hwilliamsSCDSB @LongthorneJess
                               Yum!

 Top    Latest     People    Photos   Videos    
                                               News          
                                                          Broadcasts                                                                         
                                                Pretzel Crisps®                     · Sep 5                                              
                                                Replying to @LongthorneJess
                                                The perfect dipping companion!

                                                            
                                                bb ghost, OG (Original Ghost)                      · Sep 4                     
                                                can’t wait to get to portland, where there’s PROBABLY no way i can continue my
                                                “bad” habit of “eating pretzel crisps in bed after 2 am and listening to drake
                                                while everyone else sleeps”

                                                     3                        23


                                                meiling rosario                · Sep 4                                                   
                                                buffalo pretzel crisps with cream cheese           crackkkkk

                                                            
                                                Deon Gillespie                · Sep 4                                                    
                                                @PretzelCrisps Any chance you have low sodium variations of any of your
                                                products? They are so overly salty.

                                                            
                                                Heather Williams                         · Sep 4                                         
                                                Replying to @LongthorneJess @PretzelCrisps
                                                I agree. My kids love them with cream cheese.

                                                     1                        1


                                                Queen Thrifty                · Sep 4                                                     
                                                @PretzelCrisps thanks for connecting! OMG I love #PretzelCrisps

                                                                              2


                                                Maria Birmingham                          · Sep 4                                        
                                                Replying to @LongthorneJess @PretzelCrisps
                                                Yes!! These are delish!

                                                                              1


                                                Jess Longthorne                     · Sep 4                                              
                                                My latest addiction...@PretzelCrisps #cantstop #greatwithhummus




       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 50 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                        Page 50 of 56




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-09-01 until:2018-09-30



 pretzel crisps since:2018-09-01 until:2018-09-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                     4                        1


                                                Chelsea Nicole                     · Sep 4                                               
                                                Everything pretzel crisps are giving me life

                                                            
                                                Pretzel Crisps®               · Sep 4                                                    
                                                PSA: NEW Pretzel Crisps® flavor alert!! #RethinkYourPretzel
                                                instagram.com/p/BnTrQqZl7hY/…

                                                                1             2


                                                Tiffany Ravensbergen              · Sep 4                                                
                                                Lunch is pretzel crisps, peanut butter, an apple, and grapes. 397 calories

                                                #lunchgoals #yummy

                                                #tiffysnaturalweightlossjourney #10000stepsaday #weightlossjourney
                                                #weighlossdiary… instagram.com/p/BnT3Ne6A3lz/…

                                                                              1


                                                Pamm Peterson                         · Sep 4                                            
                                                Replying to @PretzelCrisps
                                                Oh How Exciting. #HookMeUp I love my Everything Crisps I'd do a mix up
                                                #SwwetAndSavory #WhatATreat                     @LevittAmy
                                                @LaborNurseHynda

                                                                              2


                                                Pretzel Crisps®                · Sep 4                                                   
                                                Introducing Cinnamon Sugar Pretzel Crisps®. Same great Pretzel Crisps®
                                                crunch. Cinnamon sugar coating.




       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 51 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                       Page 51 of 56




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-09-01 until:2018-09-30



 pretzel crisps since:2018-09-01 until:2018-09-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        




                                                     2         3             14


                                                Travis Leasure               · Sep 4                                                    
                                                Replying to @T1gigz @Gamesager @Winttyr
                                                Try the everything flavored pretzel crisps with cream cheese. Won’t be
                                                disappointed

                                                            
                                                costco_carts                · Sep 3                                           
                                                Kirkland Children's Gummy Multi Vitamin, Olive Garden Italian Dressing, Snack
                                                Factory Organic Pretzel Crisps, Coldstone Creamery Gift Cards, Olay Moisture
                                                Body Wash

                                                            
                                                Jennifer Strom                 · Sep 3                                                  
                                                Garlic Hummus & Pretzel Crisps. My favorite snack.
                                                instagram.com/p/BnSQGq2F77J/…

                                                               1


                                                  Crazy4Books                  · Sep 3                                    
                                                Someone got me a huge bag of my favorite reading snacks. Now Im ready for
                                                @emojiathon.

                                                @PretzelCrisps #reading #snacks




       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 52 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                        Page 52 of 56




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-09-01 until:2018-09-30



 pretzel crisps since:2018-09-01 until:2018-09-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                     1                        1

                                                Show this thread

                                                CStoreDecisions                      · Sep 3                                             
                                                Snack Factory, a recent addition to @CampbellSoupCo snack portfolio, has
                                                launched two new flavorful additions to its @PretzelCrisps line:
                                                ow.ly/KV7K30lxsjQ #pretzels




                                                                              1




       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 53 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                         Page 53 of 56



                                                                         · Sep 3                                                          
    Home         Moments                                                                           crisps  Have an account? Log in
                                                                  pretzel crisps since:2018-09-01 until:2018-09-30
                                                I was gone too long... Somebody ate all my pretzel               & literally just left the


 pretzel crisps since:2018-09-01
                                until:2018-09-30
                                      
                                                Badie Mot                     · Sep 3                                                   
 Top    Latest     People    Photos   Videos   News      Broadcasts
                                                Pretzel crisps are better than Incredibles.                                                   

                                                             
                                                Pretzel Crisps®                  · Sep 3                                      
                                                Two of our favorite things - Pretzel Crisps® and cheese dip - together in one
                                                snack!




                                                                                2


                                                Christopher Hansen 
                                                                                               · Sep 3                                 
                                                Replying to @PretzelCrisps
                                                It happens. First time ever had a bad bag.

                                                             
                                                Pretzel Crisps®                       · Sep 3                                           
                                                Replying to @ChrisHansenNFL
                                                Thank you very much for bringing this to our attention! We have shared this with
                                                the team but please be sure to let our team know here:
                                                slletsconnect.com/pretzel-crisps/ so we can make this right!

                                                    1        
                                                Nurse Cherry                          · Sep 3                                           
                                                Pretzel crisps and cold brew is my balanced breakfast for today

                                                             
                                                Lauren                      · Sep 2                                        
                                                Currently: eating Pretzel Crisps and hummus while drawing up home renovation
                                                plans.... it’s 10:30pm

                                                             
                                                Katrin Boniface                    · Sep 2                                              
                                                Replying to @HerbertHistory @netflix
                                                1) I think this is it- that may change with a rewatch. Serious nostalgia.

                                                2) Inspiration cheese (twitter.com/KatBoniface/st…), Snowdrop (goat brie
                                                cheese.com/snowdrop/), pretzel crisps, and sour cherry jam. #HATM


                                                                      Katrin Boniface @KatBoniface




       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 54 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                        Page 54 of 56



                                                                     These thoughts brought to me by @NSLM1954,
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-09-01 until:2018-09-30
                                                                     @LindaHall_org, and this cheese.
                                                                     Show this thread

 pretzel crisps since:2018-09-01 until:2018-09-30
                                                                              1


 Top    Latest     People    Photos   Videos   News       Broadcasts
                                                Jenn Littleton                · Sep 2                                                       
                                                I am gonna call this Sunday stress relief binge #cooking... Sriracha honey glazed
                                                carrots/crispy edamame/sesame charred shishito peppers/tahini maple
                                                vinaigrette/rosemary pretzel croutons/Parmesan crisps #foodporn




                                                            
                                                    Kat @ 1,2,3 Namjoon division                      · Sep 2                            
                                                I fucking love pretzel crisps

                                                                              2


                                                Christopher Hansen                        · Sep 2                                      
                                                @PretzelCrisps FYI. I got a really bad batch. Stale and all stuck together.




                                                    1       
                                                Pretzel Crisps®                     · Sep 2                                              


       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 55 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                        Page 55 of 56



                                                Arts & crafts aren’t just for the classroom! #DIY #PretzelCrisps #FoodCraft
    Home         Moments                                                                                   Have an account? Log in
                                                ow.ly/PjtQ30lzJoP pretzel crisps since:2018-09-01 until:2018-09-30


 pretzel crisps since:2018-09-01 until:2018-09-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        




                                                                               1


                                                You Tried Dat?? Podcast                   · Sep 2                                       
                                                30: BBQ Chicken Sticks, Pretzel Crisps, and Cookie Squares

                                                                        You Tried Dat??: 30: BBQ Chicken Sticks, Pretzel C…
                                                                        It's a special Labor Day themed You Tried Dat?? as the
                                                                        gang tries three snacks that have nothing to do with
                                                                        Labor Day: Chef's Cut BBQ Chicken Sticks, Snack Fact...
                                                                        youtrieddat.libsyn.com



                                                                 2             4


                                                Hannah Kirkwood                        · Sep 1                               
                                                I just woke up at 11:30pm hungover AF and my sister in law made me a Monte
                                                Carlo and I had a coke zero and some pretzel crisps and now I’m ready for bed

                                                     1                         4


                                                Hailey Owen                     · Sep 1                                        
                                                I have no idea why I’m eating the middle of Oreos and pretzel crisps at the same
                                                time but I don’t regret this decision

                                                             
                                                Pretzel Crisps®                      · Sep 1                                            
                                                Replying to @jxomakeup
                                                We recommend checking your local Walmart or Target for starters!

                                                             
                                                Reva Kinnally            · Sep 1                                         
                                                Amazing new back to school snacks! #sunflowerseeds #cheesecrisps
                                                #bunkerhillcheese #glutenfree #mangoslices #gingerslices #driedpineapple
                                                #bananachips #pretzelcrisps #notjustjerky… instagram.com/p/BnMWS0kjcUw/…

                                                                 1             6


                                                Pretzel Crisps®                  · Sep 1                                                
                                                Hot take: Mini burgers are the best kind of bite-sized summer snacks
                                                ow.ly/1GXw30lzJbT




       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 56 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-09-01 until:2018-09-30 - Twitter Search                                                       Page 56 of 56




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-09-01 until:2018-09-30



 pretzel crisps since:2018-09-01 until:2018-09-30
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                         




                                                                             1


                                                Bronwyn Clark                   · Sep 1                                                 
                                                Someone needs to take this bag of Pretzel Crisps away from me!!!!!!!!

                                                                             1


                                                syd                · Aug 31                                                             
                                                Pretzel crisps make the world go round...

                                                            

                                                                                    
                                                                               Back to top ↑




       Case 3:17-cv-00652-KDB-DSC Document 44-3 Filed 10/29/18 Page 57 of 57

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
